Citation Nr: 0700396	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  03-14 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than May 15, 2000, 
for the grant of a 100 percent evaluation for schizophrenia, 
paranoid type.  


REPRESENTATION

Appellant represented by:	John F. Cameron, attorney-at-
law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
October 1983.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2001, the claim for 
service connection for a psychiatric disorder was reopened 
and remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, for additional 
development.  An April 2002 rating decision granted service 
connection for schizophrenia, paranoid type, with a 10 
percent evaluation, effective May 15, 2000.  An August 2004 
Decision Review Officer decision assigned a 100 percent 
evaluation, effective May 15, 2000.  The case is now before 
the Board for final appellate consideration.


FINDING OF FACT

The veteran's original application to reopen a claim for 
service connection for a psychiatric disorder was received on 
May 15, 2000.  


CONCLUSION OF LAW

An effective date prior to May 15, 2000, for the grant of a 
100 percent evaluation for schizophrenia, paranoid type, is 
not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The relevant law provides that the effective date of an award 
of increased compensation shall be the earliest date at which 
it is ascertainable that an increase in disability has 
occurred, if the claim for an increased rating is received 
within one year from such date; otherwise the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, however, the effective date of the veteran's 
100 percent evaluation stems not from a claim for an 
increased evaluation but from an underlying application to 
reopen a claim for service connection.  Thus, the applicable 
effective date regulations are those governing claims for 
service connection, not those governing claims for increased 
evaluations.  

The relevant law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

A final August 1994 Board decision denied service connection 
for a psychiatric disorder.  The veteran originally submitted 
an application to reopen the claim on May 15, 2000.  This 
application led to an April 2002 rating decision granting 
service connection for schizophrenia, paranoid type, 
evaluated as 10 percent disabling, effective May 15, 2000.  
The rating decision noted that May 15, 2000, was the date of 
receipt of the reopened claim.  The claims file does not 
contain any earlier application to reopen a claim for service 
connection for a psychiatric disorder.  An August 2004 
decision by a Decision Review Officer assigned a 100 percent 
evaluation, effective May 15, 2000.

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date prior to May 15, 
2000, is not warranted.  The provisions of 38 C.F.R. § 
3.400(b)(2) specifically provide that the effective date of 
an award of compensation, based on a claim reopened after 
final disallowance, will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  There is 
no evidence or statement dated prior to the May 15, 2000, 
application to reopen the claim for service connection for a 
psychiatric disorder that can be construed as an earlier 
application to reopen.  38 C.F.R. § 3.155. Thus, the Board 
finds that an effective date earlier than May 15, 2000, is 
not warranted for the grant of service connection.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  It logically follows 
that an effective date earlier than May 15, 2000, is not 
possible for the 100 percent evaluation.  

In May 2003 correspondence, the veteran contended that he was 
entitled to an earlier effective date for service connection 
(and thus for the subsequently granted 100 percent 
evaluation) by noting that he had received Social Security 
Administration (SSA) benefits since 1991.  The record does 
include a July 1991 SSA determination that the veteran was 
disabled as of February 1990 due to paranoid schizophrenia.  

Nevertheless, VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  
There is no provision in the law for awarding an earlier 
effective date based on the veteran's assertion that the 
disability existed before he filed the claim.  The fact that 
the veteran had this disorder before he filed his application 
to reopen his claim for service connection is irrelevant.  
The record does not include any communication from the 
veteran or his representative received prior to May 15, 2000, 
that may reasonably be construed as an indication he was 
seeking to reopen his claim for service connection.  

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefore, Rodriguez v. West, 
189 F. 3d. 1351 (Fed. Cir. 1999), an effective date of May 
15, 2000, is the earliest effective date for a grant of 
service connection (and consequently the 100 percent 
evaluation) for schizophrenia allowed by law.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that "[w]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law."  See Shields v. Brown, 8 
Vet. App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 
Vet. App. 426 (1994)].  Since the law is dispositive, an 
effective date prior to May 15, 2000, for the grant of a 100 
percent evaluation for schizophrenia, paranoid type, is not 
available.  Sabonis, supra.

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in January 2004, addressing 
entitlement to an earlier effective date for the grant of 
service connection, and March 2006; a rating decision dated 
in April 2002; a Decision Review Officer decision dated in 
August 2004; a statement of the case dated in April 2003; and 
supplemental statements of the case dated in September 2005 
and July 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
The March 2006 correspondence to the veteran's provided him 
Dingess notice.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the claim.  

Neither the veteran nor his representative have demonstrated 
that any deficiency in the notice harmed him.  In May 2003 
correspondence the veteran implied that the RO had failed to 
comply with the VCAA by not obtaining SSA records in 1992.  
However, in 1992 the VCAA was not in effect.  While the 
veteran made a bare allegation of VCAA noncompliance in 
November 2005 correspondence, he failed to specify how the 
content of the VCAA notice resulted in any prejudice to him.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

An effective date earlier than May 15, 2000, for the grant of 
a 100 percent evaluation for schizophrenia, paranoid type, is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


